Order filed August 13, 2015




                                       In The

                    Fourteenth Court of Appeals
                                 ____________

                              NO. 14-15-00134-CV
                                 ____________

                  AGAR CORPORATION, INC., Appellant

                                        V.

ELECTRO CIRCUITS INTERNATIONAL, LLC AND SURESH PARIKH,
                         Appellees


                   On Appeal from the 11th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2008-20480A

                                    ORDER

      The parties to this appeal filed a joint motion to adopt a briefing schedule
and for leave to assert cross-points in appellees’ brief. The motion is granted.
Accordingly, we order the following:

      Agar Corp.’s opening brief is due September 11, 2015. No further
extensions will be granted to file this brief absent exceptional circumstances.

      Electro Circuits International, LLC’s and Suresh Parikh’s (collectively the
Electro Defendants) response brief / cross-appellants’ opening brief is due
November 10, 2015.

      Agar Corp.’s reply / cross-appellee’s response is due December 28, 2015.

      Electro Defendants’ cross-appellants’ reply is due January 27, 2016.

      No additional leave is necessary to raise issues in the Electro Defendants’
response brief / cross-appellants’ opening brief.



                                 PER CURIAM